DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      TARA DANIELLE HILLMAN,
                             Appellant,

                                     v.

                 BRANDON ELLSWORTH CHISHOLM,
                           Appellee.

                               No. 4D21-2731

                           [January 13, 2022]

   Appeal from the Circuit Court for the Fifteenth Judicial Circuit,
Palm Beach County; Karen M. Miller, Judge; L.T. Case No. 50-2019-DR-
008347-XXXX-NB.

    Lorelei Fiala of the Law Office of Lorelei Fiala, PA, West Palm Beach,
for appellant.

   James L. Green and Katherine E. Vinez of the Law Office of James L.
Green, P.A., Jupiter, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CIKLIN and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.